Case 1:18-cv-03858-ALC Document 43 Filed 11/16/18 Page 1 of 33




             18 Civ. 3858 (ALC) (HBP)
             ________________________________________________________

             UNITED STATES DISTRICT COURT
             SOUTHERN DISTRICT OF NEW YORK
             ________________________________________________________

             K.A. and D.S., individually and on behalf of a class of
             all others similarly situated,

                                                                   Plaintiffs,
                            -against-

             THE CITY OF NEW YORK, NEW YORK CITY HEALTH
             AND HOSPITALS CORPORATION, PHYSICIAN AFFILIATE
             GROUP OF NEW YORK, P.C.,ANASTASIA BLACKMON,
             and DR. “JANE” VESSEL,

                                                                   Defendants.

             _________________________________________________________

                       MEMORANDUM OF LAW IN OPPOSITION
                  TO THE DEFENDANTS’ MOTION TO DISMISS THE
                             AMENDED COMPLAINT
             __________________________________________________________

                                   HELD & HINES, LLP
                                   Attorneys for Plaintiff
                                   2004 Ralph Avenue
                                   Brooklyn, New York 11234
                                   (718) 531-9700

                                   By:     Philip M. Hines, Esq.
            Case 1:18-cv-03858-ALC Document 43 Filed 11/16/18 Page 2 of 33



                                TABLE OF CONTENTS

TABLE OF AUTHORITIES……………………………………………………...………………………i

PRELIMINARY STATEMENT……………………………………………………………………….....1

STATEMENT OF FACTS……………………………………………………………………………......2

STANDARD OF REVIEW……………………………………………………………………………….5

POINT I

      THE MOTION IS PROCEDURALLY DEFECTIVE IN THAT IT FAILS TO COMPLY WITH
      S.D.N.Y. LOCAL CIVIL RULE 7.1(a)………………………………………………….………..7

POINT II

      THE DEFENDANTS’ ALLEGATION THAT THE PLAINTIFFS FAILED TO COMMENCE
      THIS ACTION WITHIN THE APPLICABLE THREE-YEAR STATUTE OF LIMITATIONS
      IS MERITLESS…………………………………………………………………………………...8

POINT III

      THE DEFENDANTS CLAIM THAT THE PLAINTIFFS AND PUTATIVE CLASS
      MEMBERS’ COMPENSATORY DAMAGES CLAIMS ARE BARRED BY THE PRISON
      LITIGATION REFORM ACT COULD NOT BE FURTHER FROM THE TRUTH………….10

POINT IV

      THE PLAINTIFFS PLAUSIBLY ALLEGED DEPRIVATIONS OF MEDICAL CARE……...14

POINT V

      THE PLAINTIFFS AND CLASS MEMBERS STATE A VIABLE CLAIM OF DEPRIVATION
      OF THEIR FREE EXERCISE OF RELIGION, RENDERING THE DEFENDANTS’
      ALLEGATION OTHERWISE MOOT………………………………………………………….17

POINT VI

      THE AMENDED COMPLAINT STATES A VIABLE CLAIM UNDER THE AMERICANS
      WITH DISABILITIES ACT AND REHABILITATION ACT…………………………………18

POINT VII

      THE PLAINTIFFS PLAUSIBLY STATE A MONELL CLAIM……………………………….19
             Case 1:18-cv-03858-ALC Document 43 Filed 11/16/18 Page 3 of 33




POINT VIII

      THE PLAINTIFFS AND CLASS MEMBERS SATISFY COLON SO AS TO WARRANT THE
      IMPOSITION OF LIABILITY AGAINST THE DEFENDANTS ANASTASIA BLACKMON
      AND DR. “JANE” VESSEL…………………………………………………………………….20

POINT IX

      THE PLAINTIFFS SATISFY RULE 23 FOR CLASS CERTIFICATION…………………….23

CONCLUSION…………………………………………………………………………………………..25
           Case 1:18-cv-03858-ALC Document 43 Filed 11/16/18 Page 4 of 33


                             TABLE OF AUTHORITIES

Case Law

Abney v. McGinnis,
       380 F.3d 663 (2d. Cir. 2004)………………………………………………………………..……11

Ashcroft v. Iqbal,
       556 U.S. 662, 129 S. Ct. 1937 (2009)………………………………….……………………….....6

Bell Atl. Corp. v. Twombly,
        550 U.S. 544, 127 S. Ct. 1955 (2007)……………………………………………..………………6

Booth v. Churner,
       532 U.S. 731 (2001)………………………….…………………………………………………..13

Bryant v. Maffucci,
       923 F.2d 979 (2d Cir.1991)……………………………………..………………………………..22

Celotex Corp. v. Catrett,
       477 U.S. 317 (1986)…………………………………………………………………………...…11

Chance v. Armstrong,
      143 F.3d 698 (2d Cir. 1998) ………………………………………………..………………..14-16

City of Oklahoma v. Tuttle
        471 U.S. 823 (1985)………………………………………………………………………...……20

Colon v. Coughlin
       58 F.3d 865 (2d Cir. 1995) ……………………………………………...……………….20, 21, 23

Connecticut v. Am. Elec. Power Co.,
      582 F.3d 309 (2d Cir. 2009)………………………………………………………...……………..5

Connick v. Thompson,
      563 U.S. 51 (2011)……………..……………………………………………………..….………20

Consolidated Rail Corp. v. Town of Hyde Park,
       47 F.3d 473 (2d Cir. 1995)…………………………………………………………...…………..23

Contrera v. Langer
       290 F.Supp 3d 269 (S.D.N.Y. 2018)…………………………………………….………………..8

Cornwell v. Robinson,
      23 F.3d 694 (2d Cir. 1994)……………………………………….…………………...…………..9

Davidson v. Cannon,
      474 U.S. 344, 106 S.Ct. 668 (1986)……………………………...……………..………………..21
          Case 1:18-cv-03858-ALC Document 43 Filed 11/16/18 Page 5 of 33




Estelle v. Gamble,
        429 U.S. 97 (1997)……………………………………………………………………..………4,15

Ferguson v. Cai,
      No. 11-cv-6181 (PAE), 2012 WL 2865474 (S.D.N.Y. July 12, 2012)…………………………..14

Ford v. McGinnis,
       352 F.3d 582 (2d Cir. 2003)…………………………………………………..……………...11, 17

Geisler v. Petrocelli,
       616 F.2d 636 (2d Cir. 1980)………….……………………………………………………………6

Guo v. IBM 401(k) Plus Plan,
       95 F.Supp.3d 512 (S.D.N.Y. 2015)………………………………………...……………………10

Hemmings v. Gorczyk,
     134 F.3d 104 (2d Cir. 1998) ………………………………………………………………..……16

Hill v. Curione,
         657 F.3d 116 (2d Cir. 2011)…………………………………………………………………15, 16

In re Drexel Burnham Lambert Grp., Inc.,
        960 F.2d 285 (2d Cir. 1992)……………………………………………………………………..24

In re NYSE Specialists Dec. Litig.,
       503 F. 3d 89 (2d Cir. 2007)………………………………………………………………………11

Jaghory v. N.Y. State Dept. of Educ.,
       131 F.3d 326 (2d Cir. 1997) ………………………………………………………………….…..5

Jenkins v. Haubert,
       179 F3d 19 (2d Cir. 1999)……………..…………………………………………………………10

Johnson v. Testman,
      380 F. 3d 691 (2d Cir. 2004)……………………………………………………………………..11

Johnson v. Wright,
      412 F.3d 398 (2d Cir. 2005)……………………………………………………………………...14

Jones v. Bock,
       549 U.S. 199 (2007)………………………………………………………………………….......11

Kerr v. Puckett,
        138 F.3d 321 (7th Cir. 1998)…………………………………………………………………..…12

Kuklachev v. Gelfman,
      600 F. Supp. 2d 437 (E.D.N.Y. 2009)…………………………………………………………….6
            Case 1:18-cv-03858-ALC Document 43 Filed 11/16/18 Page 6 of 33




LaBounty v. Adler,
      933 F.2d 121 (2d Cir. 1991)..…………..…………………..…………………………………….5

Mata v. Saiz,
       427 F.3d 516 (7th Cir. 2008)…………………………………………………………………….16

Matson v. Bd. of Educ.,
      631 F.3d 57 (2d Cir. 2011) ……………….……………………………………………………5-6

McCoy v. Goord,
     255 F. Supp. 2d 233 (S.D.N.Y. 2003)………………………………………………………...…11

McGuckin v. Smith,
     974 F.2d 1050 (9th Cir. 1992).…………………...……….……….........................................14, 21

McNeill v. N.Y.C. Hous. Auth.,
      719 F. Supp. 233 (S.D.N.Y. 1989)………………………………………………………………24

Meriwether v. Coughlin,
      879 F.2d 1037 (2d Cir.1989)……………….……………………………………………………21

Monnell v. Department of Social Services of the City of New York,
      436 U.S. 658 (1978)………………………………………………………………………….19-20

Morris v. Eversley,
       343 F. Supp.2d 234 (S.D.N.Y. 2004)…………………………………………….. …………….12

O’Lone v.Estate of Shabazz,
      482 U.S. 342, 107 S. Ct. 2400 (1987)……………………………………………………………17

Pani v. Empire Blue Cross Blue Shield,
        152 F.3d 67 (2d Cir. 1998)………………………………………………………………………...8

Papasan v. Allain,
      478 U.S.265 (1986) …………………………………………………………..…………………...5

Pension Ben. Guar. Corp., ex rel. St. Vincent Catholic Med. Ctrs. Ret. Plan v. Morgan Stanley
Perez v. Westchester County Dept. of Corr.,
       587 F.3d 143 (2d. Cir. 2009)……………………………………………………………………..14

Poe v. Leonard,
       282 F.3d 123 (2d Cir. 2002)……………………………………………………………….……..21

Porter v. Nussle,
       534 U.S. 516 (2002)……………………………………………………………………………...11
           Case 1:18-cv-03858-ALC Document 43 Filed 11/16/18 Page 7 of 33



Roberts v. C-73 Med. Dir.,
       2015 U.S. Dist. LEXIS 91072 (S.D.N.Y. 2015)…..…………………………………………......14

Robidoux v. Celani,
      987 F.2d 931 (2d Cir. 1993)………………………………………………………………….14, 24

Rose v. Masiey,
       2008 U.S. Dist. LEXIS 20174 (S.D.N.Y. 2008)…………..……………………………………..11

Salahuddin v. Coughlin,
      993 F.2d 306 (2d Cir. 1993) ………………………………………………………………………5

Scheuer v. Rhodes,
      416 U.S. 232 (1974)……………………………………………………………………………….6

Sheppard v. Beerman,
      18 F.3d 147 (2d Cir. 1994)……………………………………………………………………….11

Sulton v. Wright,
       265 F. Supp. 2d 292 (S.D.N.Y. 2003)…………………………………………………………...16

Thomas v. Review Board, Indiana Security Division,
      450 U.S. 707 (1981)……………………………………………………………………………...17

Tsirelman v. Daines,
       794 F.3d 310 (2d Cir. 2015) ………………………………………………………………………5

Turner v. Safley,
       482 U.S. 78 (1987)………………………………….…… ……………………………………...17

Villager Pond, Inc. v. Town of Darien,
       56 F.3d 375 (2d Cir. 1995)………………………………………………………………………...6

Wal-Mart Stores, Inc. v. Dukes,
     131 S. Ct. 2541 (2011)……………………………… …………………………………………..24

Westbrook v. City Univ. of New York,
      591 F.Supp.2d 207 (E.D.N.Y.2008)……………………………………………………………..20

Williams v. Edwards,
       547 F.2d 1206 (5th Cir. 1977)…………………………… ……………………………………..16

Wright v. Smith,
       21 F.3d 496 (2d Cir.1994)……………………………… ……………………………………….21

Statutes

Federal Rules of Civil Procedure R. 12(b)(6)…………………………………………………..….Passim.
        Case 1:18-cv-03858-ALC Document 43 Filed 11/16/18 Page 8 of 33



42 U.S.C. 12102……………………………… ……………………………………………………..18-19
42 U.S.C. 1983……………………………………………………………………………………..Passim.
42 U.S.C. 1997e(a)………………… ……………………………………………………………..13, fn. 4

Rules

S.D.N.Y. Local Civil Rule 7.1(a)………………………………………………………………………….7
               Case 1:18-cv-03858-ALC Document 43 Filed 11/16/18 Page 9 of 33



                                         PRELIMINARY STATEMENT

        This Memorandum of Law is respectfully submitted on behalf of the Plaintiffs and putative class

members1 in opposition to the Defendants’ instant Motion to Dismiss the Amended Complaint (“Am.

Cmpl.”) pursuant to Fed. R. Civ. P. (FRCP) R. 12(b)(6). For the reasons set forth herein, it is

respectfully requested that the Court deny the Defendants’ Motion in its entirety, as the Plaintiffs have

sufficiently pled plausible claims against each Defendant under 42 U.S.C. §1983, Title II of the

Americans with Disabilities Act (hereinafter the “ADA”), and Section 504 of the Rehabilitation Act

(hereinafter the “Rehab Act”).

        At issue herein is the Plaintiffs and class members’ challenge to the Defendants’ policy, custom,

and practice of failing to provide female inmates at the Rose M. Singer Center (hereinafter “RMSC”) at

Riker’s Island, New York, with access to safe and timely medical care. The Plaintiffs allege that the

Defendants, by policy, custom, and practice, deny and delay female prisoners’ access to adequate

medical care by failing to employ and refusing to staff the RMSC clinic/infirmary with an adequate and

appropriate number of female healthcare professionals or chaperones to accompany those female

prisoners undergoing “intimate examinations” (defined as “any examination, investigation, or treatment

that involves the rectum, genitalia or breasts”). This needlessly endangers female prisoners, requiring

them to choose between (a) refusing/delaying treating in order to wait – weeks, at times – for a female

healthcare professional or chaperone to become available while further risking the degenerative effects

of prolonged lack of medical treatment and (b) proceeding with unchaperoned examinations at the risk

of sexual assault, abuse, and harassment at the hands of male healthcare professionals and RMSC staff.

        The Plaintiffs’ First Amendment rights are also at issue herein. As it is against the religious

beliefs of the Plaintiffs and some putative class members to expose their “intimate” areas to a man other




1
 The Plaintiffs and putative class members are women presently and previously confined to the custody and care of the New
York City Department of Corrections at its Rose M. Singer Center, located at Rikers Island, New York. See Am. Compl., p. 1.
              Case 1:18-cv-03858-ALC Document 43 Filed 11/16/18 Page 10 of 33



than their husband (including healthcare professionals) without a chaperone present, the Defendants thus

unlawfully require the Plaintiffs and putative class members to choose between upholding their religious

beliefs and the risks associated with refusing or delaying necessary medical treatment.

         Due to the Defendants’ failure to provide female healthcare professionals or chaperones to the

Plaintiffs and putative class members, same have, on occasion, refused needed medical examinations

and treatment, causing their conditions to deteriorate and further causing them to suffer physical injuries,

emotional distress, and other damages. Likewise, as a direct and proximate result of the Defendants’

failure to provide female healthcare professionals or chaperones to the Plaintiffs and class members,

same have also, on occasion, proceeded with unchaperoned intimate examinations, during which they

have been sexually assaulted, abused, and harassed by male healthcare professionals and RMSC staff,

causing them to endure physical injuries, emotional distress, and other damages.

         The Amended Complaint also seeks declaratory and injunctive relief regarding the Defendants’

policies, procedures, customs and practices. See, Am. Cmpl., ad damnum clause.

                                             STATEMENT OF FACTS

         The Plaintiffs and putative class members are myriad women confined, past and present, to the

New York City Department of Corrections (NYCDOC) at its female-only jail on Rikers Island – the

Rose M. Singer Center (“RMSC”). Although this action only asserts claims that arose since 2015, it is

clear that for nearly a decade, female prisoners at RMSC have been deprived of the Constitution’s

guarantees of adequate and timely medical care and the free exercise of religion.

         On October 13, 2010, DOHMH Correctional Health Services (“CHS”)2 implemented Policy

#MED 2C, which provides as follows:

                          POLICY:
                          Any healthcare professional undertaking an intimate examination (defined

2
  Since at least 2010, CHS has been operated by the New York City Department of Health and Mental Hygiene, and then
transferred to Corizon, Inc., as part of its contract with the City of New York to provide medical care to prisoners at Rikers
Island, and then transferred to New York City Health and Hospitals Corporation. See Am. Compl. ¶¶11-13.
           Case 1:18-cv-03858-ALC Document 43 Filed 11/16/18 Page 11 of 33



                      as any examination, investigation or treatment that involves the rectum,
                      genitalia or breasts) will do so with the presence of a chaperone.

                      PURPOSE:
                      Due to the nature of intimate examinations, there are occasions where
                      there is the potential for abuse of a person in a vulnerable position, and,
                      conversely, for false allegations to be made. The purpose of this policy is
                      to promote a comfortable setting for patients and to protect both patients
                      and staff from abuse or allegations of abuse.

                     PROCEDURES:
                  1. The clinician responsible for the clinical encounter is responsible for
                     securing a chaperone. A chaperone is a member of the clinic staff who is
                     present for a clinical encounter that involves an intimate examination.
                     When possible, the chaperone should be the same gender as the patient;
                     however, the lack of a same gender chaperone should not preclude the use
                     of a chaperone.

                  2. The chaperone may be part of the clinical encounter. Chaperones may
                     assist with the clinical encounter if appropriate to their level of training
                     and job title.

                  3. In the case of a medical emergency, if no chaperone is available to
                     conduct the examination, the provider may proceed absent a chaperone
                     provided that the clinician fully documents the circumstances in the
                     medical record.

                  4. The name of the chaperone attending a clinical encounter must be entered
                     as part of the medical documentation of the encounter by the M.D. or P.A.
                     or nurse who is responsible for documenting the encounter.

                      See Am. Cmpl. ¶18 (emphasis added).

       On or about November 14, 2014, CHS Medical Director Ross MacDonald, M.D., revised

DOHMH/NYCHHC Policy #MED 2C (hereinafter, the “Policy”) as follows:

                      POLICY:
                      To safeguard patients from potential abuse and to safeguard providers
                      from false allegations of abuse, any healthcare professional undertaking an
                      intimate examination (defined as any examination, investigation or
                      treatment that involves the rectum, genitalia or breasts) will do so with the
                      presence of a chaperone.

                      See, Am. Cmpl. ¶19 (emphasis added)

The “Purpose” section of the policy was removed in the revision. The “Procedures” section was left
             Case 1:18-cv-03858-ALC Document 43 Filed 11/16/18 Page 12 of 33



unchanged.

       Given the policy language, the Defendants know that female prisoners are at risk of sexual

assault, abuse and harassment by healthcare professionals, yet they failed to take necessary and

appropriate action to protect the plaintiffs and putative class members.

       In addition, the American Medical Association has issued numerous Code of Medical Ethics

Opinions stating that medical providers should adopt policies that make chaperones available

(irrespective of the appointment requiring an intimate examination) upon patient request, honor the

patient’s request to have a chaperone, and have an authorized member of the healthcare team serve as a

chaperone.

       In Estelle v. Gamble, 429 U.S. 97 (1976), the Supreme Court held that the deprivation of health

care to prisoners constituted cruel and unusual punishment. Since then, jails and prisons are mandated to

provide all persons in custody with access to timely and appropriate medical care and a professional

medical opinion. Additionally, jails and prisons are required to provide prisoners with medical care

equivalent to that dispensed to the general public.

       Women outside the NYCDOC jail system are always offered a chaperone during intimate

examinations with their medical providers. Women outside of the NYCDOC jail system do not have to

refuse treatment or reschedule an appointment for weeks later because a chaperone is unavailable for an

intimate examination. Women outside of the NYCDOC jail system have a choice as to which medical

provider to see and do not fear sexual victimization by them.

       As plausibly alleged in the Amended Complaint, the Defendants’ constitutional deprivations and

violations abound. Despite being aware of same, the Defendants have made insufficient efforts curb

these abuse, to hire female healthcare professionals, to assign female healthcare professionals to RMSC,

or to staff the clinic with adequate chaperones for intimate examinations. The Defendants also failed to
            Case 1:18-cv-03858-ALC Document 43 Filed 11/16/18 Page 13 of 33



implement and enforce appropriate supervision by and of their staff so as to prevent and remedy denial

(actual and constructive) and/or delay of medical care to the Plaintiffs and putative class members.

       Additionally, the Defendants have failed to enact adequate policies and procedures to protect the

plaintiffs and putative class members from sexual innuendoes, vulgarity, degrading sexual comments,

and propositioning, and to enforce those policies and procedures that do exist. For example, staff is not

disciplined for violating these rules. As a result, such behavior by staff is commonplace, resulting in a

hostile and sexualized atmosphere in which sexual harassment and abuse of female prisoners is more

likely to occur. The Defendants have also failed to enact appropriate practices to protect the health,

security, religious, disability, and privacy rights of the Plaintiffs and putative class members and to

enforce those rules and policies that exist, resulting in violations of these same rights. For example, male

healthcare professionals perform unchaperoned intimate examinations on female prisoners against

official policy and are not disciplined or reprimanded for such misconduct. In fact, NYCDOC and

NYCHHC/PAGNY staff, rather than allow a prisoner to wait for a female chaperone to become

available or request a chaperone on behalf of the prisoner, routinely pressure the Plaintiffs and putative

class members to waive their right to a chaperoned intimate examination in order to make their own

lives easier (e.g., quicker clinic runs, fewer visits to clinics, less paperwork, etc.). In doing so, NYCDOC

and NYCHHC/PAGNY staff regularly force the Plaintiffs and putative class members to choose

between consenting to an unchaperoned intimate examination and going back to their cells without any

examination whatsoever.

                                        STANDARD OF REVIEW

       In reviewing a motion to dismiss under Fed. R. Civ. P. 12(b)(6), a court must “accept all factual

allegations in the complaint as true and draw inferences from those allegations in the light most favorable to

the plaintiff.” Tsirelman v. Daines,794 F.3d 310, 313 (2d Cir. 2015) (quoting, Jaghory v. N.Y. State Dept. of

Educ., 131 F.3d 326, 329 (2d Cir. 1997) ); see also, Papasan v. Allain, 478 U.S. 265 (1986); Matson v. Bd. of
             Case 1:18-cv-03858-ALC Document 43 Filed 11/16/18 Page 14 of 33



Educ., 631 F.3d 57, 63 (2d Cir. 2011) (quoting Connecticut v. Am. Elec. Power Co., 582 F.3d 309, 320 (2d

Cir. 2009)); Salahuddin v. Coughlin, 993 F.2d 306 (2d Cir. 1993); and LaBounty v. Adler, 933 F.2d 121, 123

(2d Cir. 1991). A complaint must plead “enough facts to state a claim to relief that is plausible on its face.”

Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570, 127 S. Ct. 1955 (2007). A claim is plausible “when the

plaintiff pleads factual content that allows the court to draw the reasonable inference that the defendant is

liable for the misconduct alleged.” Matson, 631 F.3d at 63 (quoting Ashcroft v. Iqbal, 556 U.S. 662, 678, 129

S. Ct. 1937 (2009)); see also, Pension Ben. Guar. Corp. ex rel. St. Vincent Catholic Med. Ctrs. Ret. Plan v.

Morgan Stanley Inv. Mgmt. Inc., 712 F.3d 705, 717-18 (2d Cir. 2013).

        The Supreme Court has made it clear that a complaint may not be dismissed if there are sufficient

factual allegations to “state a claim to relief that is plausible on its face.” Ashcroft v. Iqbal, 129 S. Ct. 1937,

1949 (2009) (discussing Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 554 (2007) (a complaint need only

assert the grounds for the claim through factual allegations that suffice “to raise a right to relief above the

speculative level.”)). The question on a motion to dismiss, then, is “not whether a plaintiff will ultimately

prevail but whether the claimant is entitled to offer evidence to support the claims.” Kuklachev v. Gelfman,

600 F. Supp. 2d 437 (E.D.N.Y. 2009) (quoting, Villager Pond, Inc. v. Town of Darien, 56 F.3d 375, 378 (2d

Cir. 1995)); see also, Geisler v. Petrocelli, 616 F.2d 636, 639 (2d Cir. 1980) (the trial court’s function “is

merely to assess the legal feasibility of the complaint, not to assay the weight of the evidence which might be

offered in support thereof.”); see also, Scheuer v. Rhodes, 416 U.S. 232, 236 (1974) (“Indeed it may appear

on the face of the pleadings that a recovery is very remote and unlikely but that is not the test.”).

        Taking the Plaintiffs’ and putative class members’ factual allegations as true and drawing all

reasonable inferences in their favor, their claims are not only plausible but likely to succeed. A fair reading

of the Amended Complaint reveals that the Plaintiffs and putative class members have alleged facts

sufficient to state plausible claims against each of the Defendants herein. The movants fail to refute the facts

alleged by documentary evidence or demonstrate how the Plaintiffs’ and putative class members’ claims are

not plausible. Accordingly, a review of the Amended Complaint and case precedent makes clear that this
             Case 1:18-cv-03858-ALC Document 43 Filed 11/16/18 Page 15 of 33



Court should deny Defendants’ Motion to Dismiss in its entirety and allow the Plaintiffs’ and putative class

members’ claims to proceed on their merits.

                                                ARGUMENT

        A)      THE MOTION IS PROCEDURALLY DEFECTIVE IN THAT IT FAILS TO COMPLY
                WITH S.D.N.Y. LOCAL CIVIL RULE 7.1(a)

        As an initial matter, Defendants’ Motion is procedurally defective, as it seeks dismissal on the

pleadings alone yet fails to include a copy of the relevant pleadings.

        Pursuant to S.D.N.Y. Local Civil Rule 7.1(a) entitled “Motion Papers,”

                (a) Except for letter-motions as permitted by Local Rule 7.1(d) or as otherwise
                permitted by the Court, all motions shall include the following motion papers:

                (1) A notice of motion, or an order to show cause signed by the Court, shall specify
                the applicable rules or statutes pursuant to which the motion is brought, and shall
                specify the relief sought by the motion;

                (2) A memorandum of law, setting forth the cases and other authorities relied upon in
                support of the motion, and divided, under appropriate headings, into as many parts as
                there are issues to be determined; and

                (3) Supporting affidavits and exhibits thereto containing any factual information
                and portions of the record necessary for the decision of the motion.

                (emphasis supplied)

        As sworn to by Martin Bowe in his Declaration accompanying the instant Motion, the Notice of

Motion and Memorandum of Law in Support herein are accompanied only by “[t]he CHS Chaperone

Policy…,” “[t]ranscript excerpts,” and a “…DOC report to the United States Department of Justice,” Bowe

Dec. ¶¶2-5, and do not include the very pleadings the Defendants are moving to dismiss. As it is axiomatic

that the Complaint and Amended Complaint herein constitute key exhibits “containing [the] factual

information and portions of the record necessary for the decision of the motion” per Local Civil Rule 7.1(a),

the Movants’ failure to include same in their motion papers is thus fatal.

        In the event the Court declines to deny the instant Motion due to Movants’ failure to meet the

requirements of Local Rule 7.1, denial is still warranted for the reasons discussed infra.
            Case 1:18-cv-03858-ALC Document 43 Filed 11/16/18 Page 16 of 33




       B)      THE DEFENDANTS’ ALLEGATION THAT THE PLAINTIFFS FAILED TO
               COMMENCE THIS ACTION WITHIN THE APPLICABLE THREE-YEAR STATUTE
               OF LIMITATIONS IS MERITLESS.

               a)      The Defendants’ affirmative defense of statute of limitations is
                       procedurally improper and substantively inadequate.

       At best, the Defendants’ affirmative defense of statute of limitations raises an issue of ambiguity

requiring resolution in the Plaintiffs’ favor. The Defendants improvidently allege that the operative date

for the Plaintiffs’ §1983 and ADA/Rehab Act causes of action is Feb. 4, 2015, and thus that the three-

year statute of limitations ran on February 5, 2018. Defs. Mem. of Law p. 13. However, this is plainly

controverted by the Amended Complaint, which unequivocally states that Plaintiff D.S. was sexually

abused at RMSC between January 22 and April 18, 2018, and that Plaintiff K.A. was constructively

denied medical care on several occasions during her incarceration from September 20, 2017, to April

2018. See, Am. Cmpl. ¶55-56. In light of the fact that this action was filed on May 2, 2018, it is apparent

that the Plaintiffs’ claims are well within the three-year statute of limitations period. As such, any further

inquiry into the matter would require the Court to go beyond the corners of the Amended Complaint, in

violation of Pani v. Empire Blue Cross Blue Shield, 152 F.3d 67 (2d Cir. 1998) (holding it improper for

courts to consider affirmative defenses raised via Fed. R. Civ. P. 12(b)(6) unless the veracity thereof

appears clearly on the face of the complaint), and its progeny and would thus be improper at this

juncture. See also, Contrera v. Langer, 290 F.Supp 3d 269, 278 (S.D.N.Y. 2018) (“The lapse of a

limitations period is an affirmative defense that a defendant must plead and prove; as such, at the motion

to dismiss stage, a claim may be dismissed on statute of limitations grounds only if the defense appears

on the face of the complaint.”) (emphasis added).

       Defendants are thus plainly wrong and improper in asserting that “the latest date that a Section

1983 or ADA cause of action accrued for [the Plaintiffs] is Feb. 4, 2015, [and thus,] the three-year

statute of limitations ran on February 5, 2018.” Defs. Mem. of Law p. 13.
            Case 1:18-cv-03858-ALC Document 43 Filed 11/16/18 Page 17 of 33



               b)      The Defendants take relevant dates and time out of context.

       The Defendants misstate and misapply the Complaint and Amended Complaint’s references to

events that occurred from 2009 through 2015 and Mr. Hines’ July 18, 2018, statements to the Court.

Rather than seeking recovery for abuses occurring during these years, the Plaintiffs allege these specific

instances of sexual abuse between 2009 and 2015 in ¶¶58 through 65 of their Amended Complaint under

the heading “Policy Ineffective To Prevent Sexual Abuse During Non-Intimate Examinations” to

demonstrate that even though the subject Policy was in effect since 2010, it was not an effective

deterrent to sexual abuse in the clinic, as it was not being adhered to by staff and enforced by jail

officials. Moreover, at the July 18, 2018, conference before this Court, Mr. Hines clarified any

ambiguity, stating,

               MR. HINES: The complaint, I think, clearly says that the claims are based upon
               things which occurred three years prior to the date of filing. The instances which
               are alleged, with regard to what happened in 2009, 2013 through ’15, those are
               points of reference as to the ongoing or the City’s knowledge and HHC’s
               knowledge of past sexual abuse by clinic workers of the females that show up to
               the clinic.

               See Bowe Dec., Ex. B, p. 2, ln. 13-21.

       The Defendants’ claim that the statute of limitations has expired is thus mere obfuscation and

must be disregarded as such.

               c)      Notwithstanding, the statute of limitations is tolled by the
                       continuing-wrong doctrine.

       The Defendants’ denial and delay of medical care continues to date, affording the Plaintiffs and

putative class members the ability to apply the continuing-wrong doctrine so as to toll the statute of

limitations. The Plaintiffs and putative class members maintain that the Defendants’ denial and delay of

medical care is unconstitutional on First, Fourth, Eighth, and Fourteenth Amendment grounds. As the

Second Circuit Court of Appeals held in Cornwell v. Robinson, 23 F.3d 694, 704 (1994), “Where a

continuing violation can be shown, the plaintiff is entitled to bring suit challenging all conduct that was
             Case 1:18-cv-03858-ALC Document 43 Filed 11/16/18 Page 18 of 33



a part of that violation, even conduct that occurred outside the limitations period.” As such, the

Defendants’ denial and delay of medical care as alleged constitutes a continuing unconstitutional policy

(i.e., “wrong”). The statute of limitations is thus tolled herein until such time that it is no longer

NYCDOC policy, rendering the Defendants’ allegation moot. See, e.g., Kahn v. Kohlberg, Kravis,

Roberts & Co., 970 F.2d 1030 (2d. Cir. 1992).

        For the reasons aforesaid, the Defendants are not entitled to dismissal on statute of limitations

grounds.

        C)      THE DEFENDANTS’ CLAIM THAT THE PLAINTIFFS AND PUTATIVE CLASS
                MEMBERS’ COMPENSATORY DAMAGES CLAIMS ARE BARRED BY
                THE PRISON LITIGATION REFORM ACT COULD NOT BE FURTHER
                FROM THE TRUTH

        The Defendants argue that the Plaintiffs and class members are not entitled to compensatory

damages, alleging that they failed to suffer physical injury and exhaust their administrative remedies.

The Defendants could not be more wrong.

                a)      The Defendants’ affirmative defense of failure to exhaust is
                        procedurally improper and substantively inadequate.

        As set forth supra, “In adjudicating a motion to dismiss for failure to state a claim, a district

court must confine its consideration to facts stated on the face of the complaint, in documents appended

to the complaint or incorporated in the complaint by reference, and to matters of which judicial notice

may be taken[.]”) Guo v. IBM 401(k) Plus Plan, 95 F.Supp.3d 512, 519 (S.D.N.Y. 2015) (emphasis

added). In adjudicating whether the Plaintiffs and class members have exhausted their administrative

remedies as required by the Prison Litigation Reform Act (PLRA), an affirmative defense, the Court is

thus bound to remain within the corners of the Amended Complaint.

        The Defendants have not successfully established the affirmative defense of exhaustion of

remedies. The Second Circuit has construed the PLRA exhaustion requirement as an affirmative

defense, not a jurisdictional requirement. Jenkins v. Haubert, 179 F.3d 19, 29 (2d Cir. 1999). Therefore,
            Case 1:18-cv-03858-ALC Document 43 Filed 11/16/18 Page 19 of 33



Defendants bear the burden of proof on exhaustion, McCoy v. Goord, 255 F. Supp. 2d 233, 248

(S.D.N.Y. 2003), and they have not met their burden. As the movants, the Defendants are required to

establish by credible evidence in admissible form that the Plaintiffs and class members did not grieve

and/or exhaust their administrative remedies. See, Johnson v. Testman, 380 F. 3d 691 (2d Cir. 2004);

Sheppard v. Beerman, 18 F.3d 147 (2d Cir. 1994); In re NYSE Specialists Sec. Litig., 503 F.3d 89 (2d

Cir. 2007); Celotex Corp. v. Catrett, 477 U.S. 317 (1986). The movants have failed to proffer any

support for this position whatsoever, thus rendering further inquiry improper.

        Notwithstanding, the Plaintiffs and putative class members were not required to plead exhaustion

of remedies in their Complaint or Amended Complaint. The Supreme Court has held that “inmates are

not required to specially plead or demonstrate exhaustion in their complaints.” Jones v. Bock, 549 U.S.

199, 210 (2007). In this regard, the U.S. District Court for the Southern District of New York clearly

held:

               The short answer to defendants argument, as we have previously observed, is that
               plaintiff is not obligated to allege his compliance with the exhaustion
               requirements of the Prison Litigation Reform Act, and it is the defendants burden
               to both plead this affirmative defense and to prove its applicability. The somewhat
               longer answer is that in any event (a) the allegations in Rose’s complaints to
               which defendants seem to point as their basis for their argument do not clearly
               demonstrate that plaintiff failed to comply with the exhaustion requirement and
               (b) if he complied incompletely, the complaints do not preclude the application of
               one or more of the exceptions to complete exhaustion requirement recognized by
               the Second Circuit, if for example, corrections personnel prevented or interfered
               with an inmate’s efforts to exhaust his remedies or simply ignored his grievance.
               Rose v. Masiey, 2008 U.S. Dist. LEXIS 20174 (S.D.N.Y. 2008) (Lynch, J.) (citing
               Abney v. McGinnis, 380 F.3d 663 (2d. Cir. 2004)).

        In addition to being procedurally meritless, the Defendants’ exhaustion allegation is

substantively meritless. The PLRA prohibits prisoners from bringing federal court actions involving

prison conditions until such administrative remedies as are available are exhausted. Such provision,

commonly known as the PLRA exhaustion requirement, applies to all prisoner federal lawsuits about

prison life. Porter v. Nussle, 534 U.S. 516, 532 (2002). As Plaintiff K.A. was not a prisoner at the time
             Case 1:18-cv-03858-ALC Document 43 Filed 11/16/18 Page 20 of 33



the Complaint and Amended Complaint were filed and Plaintiff D.S. was not a prisoner at the time she

joined the action in the filing of the Amended Complaint, the PLRA is not applicable herein. See Am.

Cmpl. ¶¶55-56; see also, e.g., Perez v Westchester County Dept. of Corr., 587 F.3d 143, 155 (2d Cir.

2009) (“[W]e believe that the text of the PLRA, although not entirely unambiguous, is most naturally

read as referring solely to a plaintiff’s status at the time of filing, not at subsequent stages of the

proceedings.”) (emphasis added); Morris v. Eversley, 343 F.Supp.2d 234, 239-240 (S.D.N.Y. 2004)

(“The PLRA is not applicable to a plaintiff who is no longer a confined prisoner when the suit is filed.”)

(citing Kerr v. Puckett,138 F.3d 321, 323 (7th Cir.1998) (holding that the term “prisoner” does not

comprehend a felon who has been released)).

        Nevertheless, and as the Defendants are aware, administrative remedies were not even available

to the Plaintiffs, thus rendering the PLRA inapplicable. See Ross v. Blake, 136 S. Ct. 1850, 1856, 1859-

60 (2016) (A prisoner’s failure to exhaust administrative remedies may be excused if the grievance

procedure is not “available” to him. An administrative remedy is unavailable when “it operates as a

simple dead end – with officers unable or consistently unwilling to provide any relief to aggrieved

inmates”; when the procedure is “so opaque that it becomes, practically speaking, incapable of use”; or

“when prison administrators thwart inmates from taking advantage of a grievance process through

machination, misrepresentation, or intimidation.”). As such, the instant matter cannot be dismissed due

to the Plaintiffs’ “failure” to comply with a requirement of an inapplicable statute.

        NYCDOC’s own directives demonstrate the PLRA’s inapplicability herein. In direct contrast to

Defendants’ arguments, DOC’s Directive 3376 (“Inmate Grievance and Request Program”), which went

into effect on September 10, 2012, and was amended March 19, 2014, only with respect to third-party

grievances received through other DOC units (e.g., Constituent Services, ID, Legal, etc.), expressly

states that “Inmate allegations of physical or sexual assault or harassment by either staff or inmates are
               Case 1:18-cv-03858-ALC Document 43 Filed 11/16/18 Page 21 of 33



not subject to the [Inmate Grievance and Request Program] process.”3 Additionally, Appendix A of said

Directive specifically excludes the Plaintiffs’ claims from the grievances process, stating that “[t]he

following categories/issues are not subject to the Inmate Grievance and Request Program (IGRP)

process”[:]…“Staff-on-inmate sexual assault/abuse allegation (e.g., including repeated verbal statements

or comments of a sexual nature, including demeaning references/derogatory comments about gender,

body or clothing)”…“Staff-on-inmate non-sexual harassment (e.g., verbal harassment)”…“Medical staff

(e.g., complaints regarding quality of care, request for second medical opinion),” and “Request for

accommodation due to disability or claims of discrimination based on disability or perceived disability.”

Id., Appendix A, p. 2.

         Accordingly, administrative remedies were not available to the Plaintiffs, and, therefore, the

PLRA is inapplicable to their claims.4 This is further substantiated by the Supreme Court, which has

held that in order for an administrative remedy to be “available” under the PLRA, the remedy must

afford “the possibility of some relief for the action complained of.” Booth v. Churner, 532 U.S. 731, 738

(2001). As the Defendant’s own directive afforded the Plaintiffs with no such possibility of relief, the

Defendants are not entitled to rely upon the PLRA exhaustion requirement.

                  b)        The Plaintiffs and putative class members have plausibly alleged
                            physical injuries

         The Plaintiffs’ and class members’ coerced refusal and/or delay of medical care has led to

significant physical injuries and unnecessary infliction of extreme pain and suffering. The Second

Circuit has stated “[t]here is no settled, precise metric to guide a court in its estimation of the seriousness

of a prisoner’s medical condition”; however, the Second Circuit has referred to a non-exhaustive list of



3
  See Hines Aff., p. 1, Ex. A.
4
  The PLRA does not require exhaustion of all administrative remedies but only those that are available to the inmate, stating
“no action shall be brought with respect to prison conditions under, [42 U.S.C. §1983], or any other prisoner confined in any
jail, prison, or other correctional facility until such administrative remedies as are available are exhausted. 42 U.S.C. § 1997e(a).
            Case 1:18-cv-03858-ALC Document 43 Filed 11/16/18 Page 22 of 33



such factors, including “(1) whether a reasonable doctor or patient would perceive the medical need in

question as ‘important and worthy of comment or treatment’, (2) whether the medical condition

significantly affects daily activities, and (3) ‘the existence of chronic and substantial pain.’” Brock v.

Wright, 315 F.3d 158, 162 (2d Cir. 2003) (citing Chance v. Armstrong, 143 F.3d 698, 702 (2d Cir. 1998)

(quoting McGuckin v. Smith, 974 F.2d 1050, 1059-60 (9th Cir. 1992)). A serious medical need is

generally characterized by “a condition of urgency, one that may produce death, degeneration, or

extreme pain.” Celani v. C-73 Med. Dir., 2015 U.S. Dist. LEXIS 91072 (S.D.N.Y. 2015) (citing

Ferguson v. Cai, No. 11-cv-6181 (PAE), 2012 U.S. Dist. LEXIS 97049, 2012 WL 2865474 (S.D.N.Y.

July 12, 2012) (quoting Johnson v. Wright, 412 F.3d 398, 403 (2d Cir. 2005)). As alleged and further

discussed infra, the Plaintiffs have satisfied this burden. See, e.g., Am. Cmpl. ¶¶53-65. The Amended

Complaint pleads objectively serious medical conditions and needs.

       Given the foregoing, the Plaintiffs’ claims are not barred by the Prison Litigation Reform Act.

       D)      THE PLAINTIFFS PLAUSIBLY ALLEGE DEPRIVATIONS OF MEDICAL CARE

       The Amended Complaint clearly avers that the Plaintiffs and putative class members have

suffered objectively serious injuries herein. For example, as stated in ¶55b of the Amended Complaint,

the Plaintiff D.S., out of fear of sexual abuse and to uphold her religious beliefs, was forced to “leave

[RMSC] without examination or treatment, causing exacerbation of her shoulder pain and deterioration

of her condition.” As further stated in ¶55c of the Amended Complaint, the Plaintiff D.S. was again

forced to turn down medical care for the same reasons in March 2018, despite experiencing “bleeding,

cramping, and other [feminine] concerns” and “request[ing] a chaperone or female healthcare

professional for [subsequent] examination.” As a result, the Plaintiff D.S. “continued to needlessly

endure pain and suffering and deterioration of her condition.” Id. As to the Plaintiff K.A., the Amended

Complaint avers that she was forced to either “wait [at RMSC] for hours for a female healthcare

professional and/or chaperone and would then [be] sent back to [her] housing unit without examination
            Case 1:18-cv-03858-ALC Document 43 Filed 11/16/18 Page 23 of 33



… needlessly endur[ing] pain and suffering and deterioration of her condition.” Id. at ¶56. And the

Amended Complaint also alleges instances on behalf of the putative class, Am. Cmpl. ¶57(a)-(h) in

which these women were subjected to unnecessary and wanton infliction of pain, numerous instances of

prolonged suffering, and needless exacerbation of pre-existing conditions.

               a)      The Defendants are incorrect in overlooking the unnecessary risks and
                       exacerbation of harm that the Plaintiffs and class members faced as a result of the
                       Defendants’ unconstitutional practices.

       The Defendants reliance upon Hill v. Curione, 657 F.3d 116 (2d Cir. 2011), and Chance v.

Armstrong, 143 F.3d 698 (2d Cir. 1998), is curious. Both cases expand upon Estelle v. Gamble, supra,

the former requiring that, for a plaintiff to prevail on a claim of inadequate medical care, “the alleged

deprivation [of medical care] must be sufficiently serious, in the sense that a condition of urgency, one

that may produce death, degeneration, or extreme pain exists,” Hill at 122, and the latter holding that a

serious condition exists where “the failure to treat a prisoner’s condition could result in further

significant injury or the unnecessary and wanton infliction of pain,” Chance at 702 (emphasis added).

Hill concerned the defendant’s failure to provide the plaintiff with adequate pain medication; Chance, a

claim of inadequate dental care. Both emphasize that a defendant can be found liable of failing to render

a plaintiff adequate medical care where his/her conduct “evinces a conscious disregard of a substantial

risk of serious harm.” Hill at 123 (citing Chance at 703).

       Hill and Chance are satisfied herein. As pleaded in their Amended Complaint, the Plaintiffs K.A.

and D.S. and putative class members requested female healthcare professionals or, alternatively,

chaperones on numerous occasions out of fear of sexual abuse and to uphold her religious beliefs. Am.

Cmpl. ¶¶55b, c, 56. Their requests were repeatedly denied contrary to official policy. Id. This denial

resulted in sexual abuse and needless exacerbation of the Plaintiffs’ pre-existing medical conditions,

including needless exacerbation of bone and shoulder injury, feminine health concerns, and flu

symptoms. Id. Putative class members allege similar instances of abuse in ¶57a-h of the Amended
            Case 1:18-cv-03858-ALC Document 43 Filed 11/16/18 Page 24 of 33



Complaint. In light of RMSC’s noted history of prior sexual abuse, Am. Cmpl. ¶¶49-55, the Defendants

were on notice of the need for chaperones, and yet they repeatedly ignored the Plaintiffs’ and putative

class members’ requests for female healthcare professionals or chaperones, causing them to needlessly

choose between enduring additional pain and suffering and risking sexual abuse. As such, the Plaintiffs

and putative class members have sufficiently alleged that the Defendants’ conduct evinced a conscious

disregard of their healthcare needs as required by Hill, Chance, and their progeny.

               b)      Notwithstanding, the Defendants overlook the Plaintiffs and class
                       members’ right to qualified medical personnel.

       The Defendants are mistaken in overlooking that the Eighth Amendment is also violated in

instances in which deliberate indifference results in plaintiffs’ denial of access to medical personnel

qualified to exercise judgment as to a particular medical concern. In Hemmings v. Gorczyk, 134 F.3d

104 (2d Cir. 1998), the Second Circuit held that the defendants’ failure to send a prisoner to a qualified

specialist when he evinced “classic” symptoms of a ruptured tendon could constitute deliberate

indifference to his medical needs in contravention of the Eighth Amendment. In so holding, the Court of

Appeals recognized that prisoner-plaintiffs have a right to qualified medical personal when warranted.

See also, Sulton v. Wright, 265 F. Supp. 2d 292 (S.D.N.Y. 2003). Other Circuits hold similarly. See, e.g.,

Williams v. Edwards, 547 F.2d 1206 (5th Cir. 1977) (finding Eighth Amendment violated in medical

staff’s consisting of mostly unlicensed doctors, untrained inmates, and an untrained pharmacist); and

Mata v. Saiz, 427 F.3d 516, 526 (7th Cir. 2008) (holding nurse’s failure to perform “gatekeeper” role

could constitute deliberate indifference). Especially in light of RMSC’s noted history of instances of

prior sexual abuse, Am. Cmpl. ¶¶49-55, then, the Eighth Amendment’s requirement that inmates receive

access to qualified medical personnel demands/ed herein that the Plaintiffs and class members at least be

attended to by chaperones so as to mitigate their risk of sexual abuse and ensure the adequacy of their

care. Yet, despite their demands therefor, the Plaintiffs and class members were repeatedly denied any

such qualified personnel. Am. Cmpl. ¶¶55b, c, 56, 57a-h. The instant Motion is silent in this regard.
             Case 1:18-cv-03858-ALC Document 43 Filed 11/16/18 Page 25 of 33



        E)      THE PLAINTIFFS AND CLASS MEMBERS STATE A VIABLE CLAIM OF
                DEPRIVATION OF THEIR FREE EXERCISE OF RELIGION, RENDERING
                THE DEFENDANTS’ ALLEGATION OTHERWISE MOOT

                a)      This Court cannot probe the rationality of the Plaintiffs’ and putative class
                        members’ religious beliefs.

        As an initial matter, the Defendants’ challenge to the rationality of the Plaintiffs’ and putative

class members’ religious beliefs is wholly inappropriate. As Thomas v. Review Board, Indiana Security

Division, 450 U.S. 707, 714 (1981), established, “It is not within the judicial ken to question the

centrality of particular beliefs, or practices to a faith, or the validity of particular litigants’ interpretations

of those creeds.” In its Memorandum of Law, the Defendants do this directly, writing “Notably, D.S.

does not allege that her religion bars her from being undressed in view of a male health care [sic.]

provider in any circumstance. Rather, D.S. badly asserts that her religion requires a female chaperone

[only when undergoing intimate examinations].” Defs. Mem. of Law p. 24 (emEdwardsSmithphasis

added). Not only does this incorrectly characterize the Plaintiff’s allegation, but, by asserting that the

Plaintiffs’ and putative class members’ religious beliefs are irrational or badly formulated, the

Defendants have treaded waters forbidden by the Supreme Court, casting judgment upon the rationality

of the Plaintiffs’ and putative class members’ religious beliefs. For the Court to probe into the Plaintiffs’

and class members’ religious beliefs would reach far beyond any permissible challenge to the Plaintiffs’

sincerity therein. See, e.g., Ford v. McGinnis, 352 F.3d 582 (2d Cir. 2003). Consequently, the

Defendants’ challenge to the rationality of the Plaintiffs’ and putative class members’ religious beliefs is

powerless to establish the non-existence of a viable First Amendment claim herein.

                b)      Notwithstanding, RMSC’s failures satisfy the Turner/O’Lone Standard,
                        rendering the Defendants Liable

        The Defendants’ conduct fails the Turner/O’Lone standard in failing to be reasonably related to a

legitimate correctional purpose. Turner v. Safley, 482 U.S. 78 (1987) and O’Lone v. Estate of Shabazz,

482 U.S. 342 (1987), stand for the proposition that “when a prison regulation impinges on inmates’
             Case 1:18-cv-03858-ALC Document 43 Filed 11/16/18 Page 26 of 33



constitutional rights, the regulation is valid if it is reasonably related to legitimate penological interests.”

Turner at 89. In determining whether a prison regulation is reasonably related to a legitimate penological

interest, courts are to consider “[Whether there is] a valid, rational connection between the prison

regulation and the legitimate governmental interest put forth to justify it.” Turner at 89-91. Herein, the

Amended Complaint avers that the Plaintiffs and putative class members were denied the reasonable

accommodation of being provided with a female medical professional or a chaperone as required by

their religions. Am. Cmpl. ¶¶55b, c, 56, 57a-h. The Plaintiffs’ and putative class members’ requests

were repeatedly denied despite numerous instances of prior sexual abuse at RMSC of which the

Defendants were aware. Id. at 49-55, et seq. To date, RMSC has come forth with no legitimate

correctional interest to warrant the denial of the Plaintiffs’ and putative class members’ religious

accommodations, RMSC instead maintaining a stance of imperviousness thereto. Id. at ¶¶57(b), (d), et

seq.

        As such, the Plaintiffs and putative class members state a viable claim of infringement of their

rights under the Free Exercise Clause.

        F)      THE AMENDED COMPLAINT STATES A VIABLE CLAIM UNDER THE
                AMERICANS WITH DISABILITIES ACT AND REHABILITATION ACT

        As an initial matter, even assuming arguendo that the Plaintiffs do not have “disabilities” as

defined by the ADA, it is plausible to conclude that putative class members consist of disabled women.

Denial and delay of treatment thus disproportionately affects the disabled and those with chronic

illnesses.

                a)      Notwithstanding, the Defendants overlook that their failure to provide the
                        Plaintiffs and putative class members with female medical professionals or
                        chaperones results/ed in impairments to their abilities to adequately carry
                        out major life activities.

        The Defendants overlook the broad applicability of the ADA and Rehab Act. The ADA and

Rehab Act mandate that reasonable accommodations be made to those who are unable to adequately
             Case 1:18-cv-03858-ALC Document 43 Filed 11/16/18 Page 27 of 33



carry out major life activities. 42 U.S.C. 12102 (ADA), et seq. The ADA defines “major life activities”

as including “caring for oneself, performing manual tasks, seeing, hearing, eating, sleeping, walking,

standing, lifting, bending, speaking, breathing, learning, reading, concentrating, thinking,

communicating, and working.” ADA §3. The disabled and chronically ill putative class members require

medical care more often, and at times more urgently, than the non-disabled. In failing to provide female

healthcare professionals or chaperones, the defendants’ understaffing and lack of enforcement of the

Policy thus disproportionately affects the disabled and chronically ill in contravention of the ADA and

Rehab Act.

       As such, the Amended Complaint plausibly alleges violations of the ADA and Rehab Act.

       G)      THE PLAINTIFFS HAVE PLAUSIBLY ALLEGED A MONELL CLAIM

       The Amended Complaint is replete with instances of a failed official policy, custom, and practice

of the City of New York, New York City Health and Hospitals Corporation, and Physician Affiliate

Group of NY. Monell v. Dep’t of Soc. Servs. of the City of New York, supra, 436 U.S. 658, 691 (1978),

requires that “In order to sustain a claim for relief pursuant to [42 U.S.C.] §1983 against a municipal

defendant, a plaintiff must show the existence of an official policy or custom that caused injury and a

direct causal connection between that policy or custom and the deprivation of a constitutional right.”

The Amended Complaint sufficiently pleads plausible allegations of the Defendants’ deliberate

indifference to the denial and delay of medical care to the Plaintiffs and putative class members.

       In addition to that discussed supra, the Amended Complaint alleges that the Policy is inadequate

on its face in that it fails to require chaperones in all instances of medical care involving opposite sex

patients, arbitrarily limiting its applicability to instances of intimate examinations despite substantial

evidence that those not undergoing same face a similar risk of sexual abuse. See id. at ¶68. Moreover,

the Plaintiffs and putative class members also aver that the Defendants’ implementation of the Policy

was itself inadequate, with officials blatantly ignoring the Plaintiffs’ and putative class members’
              Case 1:18-cv-03858-ALC Document 43 Filed 11/16/18 Page 28 of 33



requests for female medical personnel or chaperones, medical care, and religious accommodations on

numerous occasions. See id. at ¶¶55-58, et seq. As a result, the Plaintiffs and putative class members

have refused medical care to their detriment, suffered sexual abuse at the hands of male staff, and suffer

an impingement upon their religious conscience as a result of the Defendants’ policies, customs, and

practices.

       The Defendants’ inaction constitutes deliberate indifference. In light of the Amended

Complaint’s detailed history of sexual abuse at RMSC, id. at ¶¶49-55, the Defendants’ failure to make

necessary changes to the Policy and implementation thereof so as to abate the tide of sexual abuse at

RMSC constitutes a course of action deliberately chosen from among various alternatives or, in the

alternative, a custom or practice of deliberate indifference to the detrimental conditions created by their

inaction. Id. at id. Moreover, same also evinces inadequate training on part of Defendants as to the

Policy’s proper implementation and a failure to enforce discipline against staff who fail to comply with

the Policy. Id. at ¶¶35-47; see also City of Oklahoma v. Tuttle, 471 U.S. 823 (1985), and Connick v.

Thompson, 563 U.S. 51, 60 (2011).

       The Plaintiffs and putative class members’ detriment is the direct result of Defendants’ deliberate

indifference to their complaints and suffering. As such and in light of the foregoing, the Plaintiffs thus

satisfy Monell so as to warrant the imposition of liability against the municipal and quasi-municipal

defendants.

       H)       THE PLAINTIFFS AND CLASS MEMBERS SATISFY COLON SO
                AS TO WARRANT THE IMPOSITION OF LIABILITY AGAINST THE
                DEFENDANTS ANASTASIA BLACKMON and DR “JANE” VESSEL

                a)     The Plaintiffs and class members have plausibly alleged the personal
                       involvement of supervisory officials herein.

       To recover damages against a supervisory officials for the acts of his/her subordinates, a plaintiff

must show that the defendant’s personal involvement caused the complained-of constitutional

deprivation. Westbrook v. City Univ. of New York, 591 F.Supp.2d 207, 224 (E.D.N.Y.2008) (citing
            Case 1:18-cv-03858-ALC Document 43 Filed 11/16/18 Page 29 of 33



Wright v. Smith, 21 F.3d 496, 501 (2d Cir.1994)). However, personal involvement is not limited to

active participation. It can be found “when an official has actual or constructive notice of

unconstitutional practices and demonstrates gross negligence or deliberate indifference by failing to

act.” See, Meriwether v. Coughlin, 879 F.2d 1037, 1048 (2d Cir.1989). Thus, personal involvement can

be established by showing that

               (1) the defendant participated directly in the alleged constitutional violation, (2)
               the defendant, after being informed of the violation through a report or appeal,
               failed to remedy the wrong, (3) the defendant created a policy or custom under
               which unconstitutional practices occurred, or allowed the continuance of such a
               policy or custom, (4) the defendant was grossly negligent in supervising
               subordinates who committed the wrongful acts, or (5) the defendant exhibited
               deliberate indifference to the rights of inmates by failing to act on information
               indicating that unconstitutional acts were occurring.

               Colon v. Coughlin, 58 F.3d 865, 873 (2d. Cir. 1995).

       The Plaintiffs and class members have plausibly alleged all Colon factors in demonstrating the

Defendant Anastasia Blackmon’s ignoring their grievances and failing to adequately train RMSC

officials as to the proper implementation of the Policy. Am. Cmpl. ¶14, et seq. The same is true of the

Defendant Dr. Vessel (both Defendants hereinafter referred to as “Supervisory Defendants”). Id. at 15,

et seq. Moreover, the Plaintiffs and class members alleges that the Supervisory Defendants were grossly

negligent in training and supervising their subordinates, who deprived them of their constitutional rights.

Both are set forth explicitly in the Amended Complaint, stating that the Defendants Blackmon and

Vessel repeatedly ignored reports and complaints submitted by the Plaintiffs and class members

respectively. Id. at ¶¶14, 38, 55b, 57a.

       While simple negligence is not enough to establish personal involvement for the purposes of

supervisory liability, gross negligence is. See Davidson v. Cannon, 474 U.S. 344, 347, 106 S.Ct. 668, 88

L.Ed.2d 677 (1986). The Second Circuit equates gross negligence with recklessness, defining it as “the

‘kind of conduct ... where [the] defendant has reason to know of facts creating a high degree of risk of

physical harm to another and deliberately acts or fails to act in conscious disregard or indifference to
             Case 1:18-cv-03858-ALC Document 43 Filed 11/16/18 Page 30 of 33



that risk.’” Poe v. Leonard, 282 F.3d 123, 140 (2d Cir. 2002) (quoting Bryant v. Maffucci, 923 F.2d 979,

985 (2d Cir.1991)).

        Where, as here, the Plaintiffs and putative class members have alleged, inter alia, that the

Supervisory Defendants knew or should have known of the substantial risk that the Plaintiffs and class

members’ constitutional rights would be violated due to their lack of supervision of their subordinates,

that same consciously disregarded such risk, and that such disregard resulted in constitutional violations

committed thereby, they have sufficiently pleaded the personal involvement of the Supervisory

Defendants. Am. Cmpl. ¶¶14, 15, 38, 55b, 56, 57a, d, f, and g. For the Supervisory Defendants were

aware that the Plaintiffs and putative class members were housed at their facilities and thus knew or

should have known of the sexual abuse that occurred and occurs there to date. Id. ¶¶35-47. Yet, the

Supervisory Defendants failed to, inter alia, implement obvious measures to reduce the risk of rape and

sexual abuse consistent with the Prison Rape Elimination Act, failed to monitor (through cameras or

otherwise) known at-risk areas, failed to implement meaningful consequences for officers and RMSC

staff who fail to report suspected and/or witnessed rape and sexual abuse, failed to implement adequate

and effective training, supervision and monitoring policies, failed to implement random interviews

and/or exit interviews with at-risk inmates, failed to install surveillance cameras in unmonitored areas,

failed to faithfully investigate reported abuses and punish the offending officers, and failed to implement

security policies that do not force at-risk prisoners to choose between being safe and being in protective

custody. Id., et seq.

        There is also evidence in the Amended Complaint that the Supervisory Defendants were

informed by public and private investigations, reports, studies, and testimony that RMSC in particular,

lacked appropriate guidelines and procedures to provide chaperones for female prisoners undergoing

medical exams. See id. The Amended Complaint alleges that, despite same, the Supervisory Defendants

took no appropriate action. Therefore, there are sufficiently pleaded allegations in the Amended
            Case 1:18-cv-03858-ALC Document 43 Filed 11/16/18 Page 31 of 33



Complaint for this Court to find it plausible that the Supervisory Defendants were deliberately

indifferent and grossly negligent in supervising their subordinates and that same resulted in the Plaintiffs

and putative class members’ being repeatedly subjected to impingement of their religious conscience,

inadequate medical care, and sexual abuse.

       In showing the Supervisory Defendants’ gross negligence, the Plaintiffs and class members have

satisfied Colon herein.

       I)      PLAINTIFFS SATISFY RULE 23 FOR CLASS CERTIFICATION

       As stated in the Amended Complaint, the Plaintiffs and class members satisfy Fed. R. Civ. P.

23’s requirements of an ascertainable class, numerosity, commonality and typicality, adequacy, and

superiority so as to warrant denial of the instant motion. Id. at ¶66. The Defendants’ Motion only

challenges the numerosity and commonality-and-typicality elements of Rule 23.

               a)      Numerosity

       The Amended Complaint satisfies the numerosity requirement of Rule 23, as “numerosity is

presumed at a level of 40 members.” Consolidated Rail Corp. v. Town of Hyde Park, 47 F.3d 473, 483

(2d Cir. 1995). The Amended Complaint plausibly alleges that “[t]he precise number of class members

and their identities are unknown to Plaintiffs at this time but are believed to be in excess of 10,000

members.” Id. at ¶66b. This is not speculative. The footnote thereat explains that

               In the New York City Criminal Justice report of February 2018, Defendant City
               acknowledges that the average daily jail population in January 2014 was 11,089
               and 9,060 in February 2018 (of which 6% are women). This would equate to an
               average daily female population ranging from 665 in 2014 to 543 in 2018,
               assuming no increases during that span. Given prisoner turnover (the average
               length of stay for all inmates is 68 days), it is reasonable to assume that thousands
               of women were confined to RMSC during the relevant time period. Am. Cmpl. at
               fn. 7.

               b)      Commonality and Typicality

       The Plaintiffs and putative class members allege specific claims and injuries to themselves that

are common and typical to the purported class. Id. at ¶¶55-57, 66. Additionally, the injunctive relief and
             Case 1:18-cv-03858-ALC Document 43 Filed 11/16/18 Page 32 of 33



declaratory judgment sought by this action affect the entire class. Representative examples of the claims

and injuries of the putative class demonstrate that the putative-class claims and injuries are common and

typical thereto. Id. at ¶¶57a-h.

        Rule 23’s typicality requirement “requires that the claims of the class representatives be typical

of those of the class, and ‘is satisfied when each class member’s claim arises from the same course of

events, and each class member makes similar legal arguments to prove the defendant’s liability.’” See In

re Drexel Burnham Lambert Grp., Inc., 960 F.2d 285, 291 (2d Cir. 1992). “When it is alleged that the

same unlawful conduct was directed at or affected both the named plaintiff and the class sought to be

represented, the typicality requirement is usually met irrespective of minor variations in the fact patterns

underlying individual claims.” Robidoux v. Celani, 987 F.2d 931, 937 (2d Cir. 1993). Although the

nature of the putative class members’ injuries may differ from the Plaintiffs K.A. and D.S., it is not a

basis for dismissal of the instant action, as “[t]he representative claims need not be identical to the

claims of every class member in order to meet the typicality requirement.” McNeill v. N.Y.C. Hous.

Auth., 719 F. Supp. 233, 252 (S.D.N.Y. 1989).

        Regarding the commonality requirement, the Supreme Court held in Wal-Mart Stores, Inc. v.

Dukes, 131 S. Ct. 2541 (2011), that “[w]hat matters to class certification … is not the raising of common

‘questions’ – even in droves – but, rather the capacity of a class-wide proceeding to generate common

answers apt to drive the resolution of the litigation.” Id. at 2551 (omission in original) (internal quotation

marks and citation omitted). In other words, the class claims “must depend upon a common

contention…of such a nature that it is capable of class-wide resolution – which means that the

determination of its truth or falsity will resolve an issue that is central to the validity of each of the class

claims in one stroke.” Id. Here, the Amended Complaint asserts such “common contentions.” See id. at

Prelim. Stmt. and ¶¶68-82.
             Case 1:18-cv-03858-ALC Document 43 Filed 11/16/18 Page 33 of 33



        Whether the Defendants’ policy, pattern, and practice of failing to provide female healthcare

professionals and chaperones for intimate examinations is (a) unconstitutional, (b) subjects females

prisoners to a substantial and unreasonable risk of sexual abuse and assault by male healthcare

professionals, (c) subjects female prisoners to a substantial and unreasonable risk of harm due to delayed

and/or denied access to timely medical care, and (d) whether the Defendants’ policy, pattern, and

practice places undue hardship on female prisoner’s exercise of their sincerely held religious beliefs are

all common questions subject to class-wide resolution. See id. at ¶66c; see also Wal-Mart, 131 S. Ct. at

2556 (“[F]or the purposes of Rule 23(a)(2) [e]ven a single [common] question will do.”) (internal

quotation marks and citation omitted)). However, should the Court determine the class defined in the

Amended Complaint to be too broad, Rule 23(c)(5) provides for the creation of “subclasses that are each

treated as a class,” not dismissal of the action.

        For the foregoing reasons, the Defendants’ assertion that the numerosity and commonality-and-

typicality elements of Rule 23 are not satisfied herein are flawed.

                                               CONCLUSION

        Upon the facts and law herein, the Plaintiffs respectfully request that this Court deny the Defendants’

instant Motion to Dismiss in its entirety together with such other and further relief as this Court deems just,

proper, and necessary.

Dated: Brooklyn, New York
       November 16, 2018
                                                        Respectfully submitted,

                                                        HELD & HINES, L.L.P.
                                                        Attorneys for the Plaintiffs
                                                        2004 Ralph Avenue
                                                        Brooklyn, New York 11234
                                                        (718) 531-9700
                                                        phines@heldhines.com

                                                        By: ________/s/______________________
                                                               Philip M. Hines (PH5954)
